              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     1 of 12 Page 1 of 12
                                                              09/25/2019



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:19-CV-23792-KMW

  ADRIEN RICHEMOND
  MADELEINE RICHEMOND,

              Plaintiffs,
  v.

  EQUITY MAX INC., a Florida Corporation
  TITLE QUEST INVESTMENTS LLC.,
  a Florida Limited Liability Company,
  UNITED FINANCIAL COUNSELORS, INC.,
  a Florida Corporation, JASON WALOWITZ,
  an individual and STAN L. RISKIN, an individual,

             Defendants.                       /

       STAN L. RISKIN'S MOTION TO DISMISS THE COMPLAINT BASED ON JUDICIAL
         ESTOPPEL, LACK OF STANDING, AND FAILURE TO STATE A CLAIM UPON
           WHICH RELIEF CAN BE GRANTED OR IN THE ALTERNATIVE, MOTION
          FOR A MORE DEFINITIVE STATEMENT [AND DEMAND FOR JURY TRIAL]
                     WITH INCORPORATED MEMORANDUM OF LAW

         Defendant Stan L. Riskin, moves this Court to dismiss the Complaint1 on the

  basis of Judicial Estoppel, Lack of Standing and Failure to State a Claim Upon

  Which Relief Can Be Granted or in the alternative, moves this court to Order the

  Plaintiffs to amend the Complaint such that it is legally sufficient and that it is not

  inconsistent, ambiguous and nonsensical and in support thereof, states as

  follows:

  1
    After this matter was removed from Bankruptcy Court, the Plaintiff filed an Amended
  Complaint with the Bankruptcy Court on September 23, 2019. While there were some minor
  typos fixed and new counts added to the complaint targeting specific defendants, the issues for
  which Defendant Riskin seeks dismissal remain. As the Amended Complaint is not properly
  before this Court and the changes do not change Defendant Riskin's argument, this pleading
  remains targeted towards the original Complaint.
                                                   1
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     2 of 12 Page 2 of 12
                                                              09/25/2019



             PLAINTIFFS ARE JUDICIALLY ESTOPPED FROM BRINING THIS ACTION

        1.       On March 1, 2019, the Plaintiff's filed a Petition under Chapter 13 in

  their underlying bankruptcy case in the Bankruptcy Court of the Southern District

  of Florida, Case Number 19-12823-LMI.

        2.       The schedules in the underlying case were amended on April 30,

  2019 and again on May 28, 2019.

        3.       The original petition and all amended schedules in the underlying

  case bear the electronic signature of both of the Debtors/Plaintiffs just under the

  declaration that under the penalty of perjury, the documents have been read

  and are true and correct, making the original petition and subsequent

  amendments sworn statements.

        4.       The Debtors' Schedule B asks the following questions:

                 a.    Question 33: "Claims against third parties, whether or not you

                 have filed a lawsuit or made a demand for payment".

                 b.    Question 34: "Other contingent and unliquidated claims of

                 every nature, including counterclaims of the debtor and rights to set

                 off claims".

                 c.    Question 35: "Any financial assets you did not already list".

        5.       The Debtors' sworn answers to the above questions were "NO" and

  never changed in any subsequent amendment.

        6.       Not only did the Debtors/Plaintiffs swear under oath that they had

  no claims against Defendant Riskin (or any other defendant for that matter),


                                             2
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     3 of 12 Page 3 of 12
                                                              09/25/2019



  they also failed to disclose the transfer of their real property as alleged in the

  Complaint.

        7.     Paragraph 26 of the Complaint, states that on August 30, 2017,

  which is less than 2 years before the filing of the underlying bankruptcy case,

  that they transferred title to their real property.

        8.     However, the Statement of Financial Affairs, Question 18 asks "Within

  2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer

  any property to anyone, other than property transferred in the ordinary course

  of business or financial affairs?", to which the answer NO was marked.

        9.     The Statement of Financial Affairs was signed by both Debtors under

  penalty of perjury that it was true and correct and has never been changed to

  list the transfer in any of the subsequent amendments.

        10.    The 11th Circuit following the mandate of the Supreme Court’s

  opinion in New Hampshire v. Maine, 532 U.S. 742, 749 (2001), which describes the

  concept generally, has spoken clearly and repeatedly has held that in the

  Chapter 13 proceedings, that the debtor has an ongoing duty to disclose his

  assets to the bankruptcy court. Robinson v. Tysor Foods, 595 F.3d 1269 (11th Cir.

  2010); DeLeon v. Comcar Industries, 321 F.3d 1289, 1291 (11th Cir. 2003); Ajaka v.

  Brooks America Mortgage, 453 F.3d 1339, 1344 (11th Cir. 2006) and Waldron v.

  Brown, 536 F.3d 1239, 1244 (11th Cir. 2008).

        11.    The cases cited above are “Chapter 13 bankruptcy cases and

  citing Burnes for the proposition that the duty to disclose is a continuing one that


                                             3
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     4 of 12 Page 4 of 12
                                                              09/25/2019



  does not end once the forms are submitted to the bankruptcy court: rather the

  debtor must amend (the) financial statements if circumstances change.”

  Robinson at 1274 citing Burnes v. Pemco Aeroplex, 291 F.3d 1282 (11th Cir. 2002).

          12.     As articulated by Robinson, supra, judicial estoppel will be rigorously

  applied where inconsistent positions are taken under oath and “shown to have

  made a mockery of the judicial system.” There, the debtor took inconsistent

  sworn positions and failed to disclose litigation claims that vested both pre-

  petition and post-petition.2

          13.     “In considering judicial estoppel for bankruptcy cases, the debtor’s

  failure to satisfy its statutory disclosure duty is inadvertent only when, in general,

  the debtor either lacks knowledge of undisclosed claims or has no motive for

  their concealment. While an estoppel parties’ contradictions must be

  intentional, such intent may be inferred from the record.” Barger v. City of

  Cartersville, 348 F.3d 1289, 1295-96 (11th Cir. 2003). (citations omitted).

          14.     The Complaint makes no allegation that the Debtors learned of the

  claims post-petition and in fact the Debtors attempted to raise the matters

  before this Court in an earlier Case, 12-19784-LMI, Docket Entry #48 so there is no

  excuse for the Debtors to claim that they were not aware of the claims or issues

  when the underlying bankruptcy case was filed.

          15.     In fact it appears that the Debtors' sole motive in filing the

  underlying bankruptcy case was to save their real property so they can hardly

  2
   If the Debtors genuinely assert the claims as asserted in the Complaint then their schedules constitute
  "false oaths" in violation of 18 U.S.C. § 1852.

                                                       4
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     5 of 12 Page 5 of 12
                                                              09/25/2019



  claim that omitting the potential claims against the Defendants multiple times

  was inadvertent as that seems to be their main reason for filing bankruptcy.

        16.    Accordingly, this Court should take the Debtors' repeated sworn

  statements that they have no claims against the Defendants and dismiss this

  case with Prejudice.

                                PLAINTIFFS LACK STANDING

        17.    Paragraph 23 of the Complaint states that 8275 NW 1st Place LLC

  (the "LLC") was the party that borrowed the money from Equitymax, not the

  Debtors.

        18.    In fact, all of the documents regarding the loan, including the Note,

  the Mortgage and the Settlement Statement make reference to the LLC, not

  the Debtors as the party to the loan transaction.

        19.    The entire basis of the Lawsuit is that the money from the LLC's

  Equitymax loan did not get to the Chapter 13 Trustee, it's intended recipient.

        20.    Accordingly, the aggrieved party with the damages is the 8275 NW

  1st Place LLC that borrowed the money, not the Debtors and it is the LLC who

  should have brought suit in a proper forum, not in this Bankruptcy Court

  Adversary Proceeding.

        21.    [S]tanding is a threshold jurisdictional question which must be

  addressed prior to and independent of the merits of a party's claims." Dillard v.

  Chilton Cty. Comm'n, 495 F.3d 1324, 1330 (11th Cir. 2007) (internal quotations

  omitted).


                                          5
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     6 of 12 Page 6 of 12
                                                              09/25/2019



        22.    If there is no standing, we must end there, too. University of S. Ala. v.

  American Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“Simply put, once a

  federal court determines that [the plaintiff has no standing], the court is

  powerless to continue.”).

        23.    Accordingly, since the Plaintiff's do not have standing to bring this

  action, their Complaint should be dismissed.

                FAILURE TO STATE A CLAIM DUE TO INCONSISTENT PLEADING
                     AND VAGUE STATEMENTS OR IN THE ALTERNATIVE,
                         MOTION FOR A MORE DEFINITE STATEMENT

        24.    F.R.C.P. 12(b)(6), incorporated though F.R.B.P 7012, makes a

  complaint subject to dismissal for failure to state a claim if it is apparent from the

  face of the complaint that the allegations do not state a claim upon which

  relief may be granted.

        25.    F.R.C.P 8(a), incorporated through F.R.B.P 7008, requires a claim to

  state enough facts to show the pleader is entitled to relief, which was not done

  in the Complaint.

        26.    F.R.C.P 9(b), incorporated through F.R.B.P 7009, requires a claim for

  fraud to be plead with particularity, which was not done in Count II of the

  Complaint for Fraud by Misrepresentation. “Rule 9(b) is satisfied if the complaint

  sets forth (1) precisely what statements were made, and (2) the time and place

  of each such statement and the person responsible for making (or, in the case

  of omissions, not making) same, and (3) the content of such statements and the

  manner in which they misled the plaintiff, and (4) what the defendants obtain as


                                            6
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     7 of 12 Page 7 of 12
                                                              09/25/2019



  a consequence of the fraud.” U.S. ex rel. Clausen v. Laboratory Corp. of

  America, Inc., 290 F. 3d 1301, 1310 (11th Cir. 2002). This Rule “serves an important

  purpose in fraud actions by alerting defendants to the precise misconduct with

  which they are charged and protecting defendants against spurious charges of

  immoral and fraudulent behavior." Brooks v. Blue Cross and Blue Shield of Florida,

  Inc., 116 F.3d 1364, 1370-71 (11th Cir. 1997) quoting Durham v. Business Mgmt.

  Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988) (internal quotation marks omitted).

        27.    F.R.C.P. 12(e), allows a party to move for a more definite statement

  of a pleading … which is so vague or ambiguous that the party cannot

  reasonably file a response.

        28.    Nearly every allegation in the Complaint against a "defendant" is

  listed as being done by "Defendants" referring to all of the defendants

  collectively rather than to delineate the individual acts of each defendant, thus

  it is impossible to determine if Defendant Riskin is included in the collective

  "Defendants" as alleged.

        29.    An example of lumping all defendants together is in Paragraph 26

  of the Complaint, which says that "a warranty deed drafted by Defendants,

  signed and made effective that day transferring title from Debtors to the LLC",

  however the deed in question (a copy of which was filed with the Bankruptcy

  Court in the Debtors' prior case 12-19784-LMI at D.E. #51-2) clearly says at the

  top that it was prepared by Elizabeth Questell of Title Quest Investments LLC.

        30.    An example of vague pleading is In Count II for Fraud by


                                           7
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     8 of 12 Page 8 of 12
                                                              09/25/2019



  Misrepresentation, the Complaint makes the following vague assertions about

  the collective Defendants:

               a.    Paragraph 48 states that "Defendants had superior or

               exclusive knowledge of facts" but fails to state which defendants

               and which facts they knew.

               b.    Paragraph 49 states that "Defendants had a duty to disclose

               material facts to the defendants [sic]" but fails to state which

               Defendants failed to disclose what material facts and how failing to

               disclose   any    facts   to       another   defendant   is   Fraud   by

               Misrepresentation against the Plaintiffs.

               c.    Paragraph 50 states that "Defendants voluntarily disclosed

               some information regarding the subject transaction but failed and

               refused even though they had a duty to make a full disclosure", this

               being the most vague allegation in the Complaint as it fails to say

               who said what, just that everyone said something but failed and

               refused to say other things.

        31.    An example of inconsistent pleading is in Count I - Negligence as to

  Stan Riskin, where the Debtors' allege:

               a.    In Paragraph 45(a), that Defendant Riskin failed to inform the

               Plaintiffs that "Their Chapter 13 Plan would not ultimately save their

               home ", meaning that the Debtors allege that the bankruptcy could

               not succeed in saving their home.


                                              8
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     9 of 12 Page 9 of 12
                                                              09/25/2019



               b.     In the second Paragraph 45(c) that "Riskin knew or should

               have known that it would not, represented them in the closing, and

               distribution of funds", which makes no sense as to who "it" is and it is

               unclear what "represented" in closing and distribution of funds

               means.

               c.     In Paragraph 46, "Riskin’s failure to use the necessary and

               required care damaged the Plaintiffs but competent representation

               would resulted in a more favorable result.", which is inconsistent with

               their assertion in Paragraph 45(a) that their home could not be

               saved so it is unclear how they were damaged or more competent

               representation would have resulted in a more favorable result as

               they allege that their home could not be saved.

               d.     Lastly in the Wherefore clause of Count I, demand (a), it is

               unclear what are "Form damages".

        32.    Rules 8 and 12 define the criteria for assessing the sufficiency of a

  pleading before discovery. Rule 8(a)(2) provides that a complaint “that states a

  claim for relief must contain . . . a short and plain statement of the claim showing

  that the pleader is entitled to relief.” If a complaint’s statement of a claim does

  not satisfy this requirement, it is subject to dismissal under Rule 12(b)(6) for “failure

  to state a claim upon which relief can be granted.” A claim satisfies the

  requirement of Rule 8(a)—and avoids dismissal under Rule 12(b)(6)—if the

  complaint alleges facts sufficient to establish that the claim is “plausible on its


                                             9
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     10 of 12 Page 10 of 12
                                                              09/25/2019



   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a

   cause of action, supported by mere conclusory statements, do not suffice.” Id.

         33.    In this case, the Plaintiff has filed a shotgun pleading directed at all

   of the Defendants (except Count I, which has its own issues).

         34.    Shotgun pleadings, whether filed by plaintiffs or defendants, exact

   an intolerable toll on the trial court’s docket, lead to unnecessary and

   unchannelled discovery, and impose unwarranted expense on the litigants, the

   court and the court’s parajudicial personnel and resources. Moreover, justice is

   delayed for the litigants who are “standing in line,” waiting for their cases to be

   heard. The courts of appeals and the litigants appearing before them suffer as

   well. Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir. 1997).

         35.    F.R.C.P. 12(e) is the remedy to shotgun pleadings and if this Court

   declines to Dismiss the Complaint then in the alternate, Defendant Riskin

   requests this Court require the Plaintiff to re-plead the complaint such that he

   can reasonably form a response, which would include requiring the Plaintiff to

   only refer collectively to all Defendants when a count applies to all defendants

   and only incorporate general allegations in a count that actually apply to that

   count.

         36.    Accordingly, Count I against Mr. Riskin should be dismissed as by the

   Defendants own allegation that their property could not be saved shows that

   they have no damages and should the Court not dismiss Count I, it should


                                            10
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     11 of 12 Page 11 of 12
                                                              09/25/2019



   require an amended Complaint that is not vague as to who did what when and

   specify what the Plaintiffs' damages are, what would be a more favorable result,

   and what was not disclosed.

         WHEREFORE, Defendant Stan L. Riskin, respectfully requests this Court

   Dismiss the Complaint pursuant to Judicial Estoppel as the Plaintiffs have sworn

   under penalty of perjury that they have no claims against these defendants,

   that the Court Dismiss the Complaint as the Plaintiffs lack standing to bring this

   Action, and that the Court Dismiss the Complaint pursuant to Rule 12(b)(6) for

   failure to state a claim due to the vague allegations and lack of specificity due

   required by allegations of fraud, or in the alternative, pursuant to Rule 12(e)

   require the Plaintiffs amend the Complaint to fix all pleading errors and vague

   statements.

                                     DEMAND FOR JURY TRIAL

         Pursuant to the Bankruptcy Court for the Southern District Local Rule 9015-

   1, Defendant Stan L. Riskin demands a trial by jury in the United States District

   Court for the Southern District of Florida, on all issues so triable.

               STATEMENT OF LACK OF CONSENT TO ENTRY OF FINAL JUDGMENTS
                           AND ORDERS OF BANKRUPTCY COURT

         In Accordance with Fed. R. Bankr. P. 7012(b), Defendant Stan L. Riskin

   stated that he declines to consent to the entry of Final Judgments and Orders of

   the Bankruptcy Court in this matter.

                               CERTIFICATE OF COMPLIANCE

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District
                                              11
              Case 19-01202-LMI
Case 1:19-cv-23792-KMW   DocumentDoc
                                  5 47-2
                                     EnteredFiled 02/20/20
                                              on FLSD      Page
                                                       Docket     12 of 12 Page 12 of 12
                                                              09/25/2019



   Court for the Southern District of Florida and I am in compliance with the

   additional qualifications to practice in this Court as set forth in Bankruptcy Local

   Rule 2090-1(A).

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was

   served this 25th day of September, 2019 via electronic service through CM/ECF

   to all parties entitled to electronic notice, including the parties listed below:

   Natalie F Guerra Valdes on behalf of Defendant Title Quest Investments, LLC
   nvaldes@valdeslawfirmpa.com

   Julio C Marrero on behalf of Plaintiffs Adrien Richemond and Madeleine
   Richemond at Bankruptcy@marrerolawfirm.com, bkcmailecf@gmail.com;
   r49991@notify.bestcase.com;eqramul@marrerorealestatelaw.com

   Jerome L Tepps on behalf of Defendant Equitymax, Inc at
   courtpapers@teppslawfirm.com;, jerome@teppslawfirm.com;
   william@teppslawfirm.com;G14314@notify.cincompass.com

                                                  Advantage Law Group, P.A.
                                                  20801 Biscayne Blvd. Ste. 506
                                                  Aventura, FL 33180
                                                  Phone: 305-936-8844

                                                  By:     /s/Stan L. Riskin
                                                        Stan L. Riskin, Esq.
                                                        Florida Bar No.: 129106
                                                        Stan.Riskin@gmail.com




                                             12
